418 F.2d 785
M. Gould BEARD, Plaintiff-Appellee,v.Norman A. PIERSON, Defendant-Appellant.
No. 87-68.
United States Court of Appeals Tenth Circuit.
Nov. 13, 1969.

Charles R. Nesbitt, Oklahoma City, Okl.  (Robert N. Naifeh, Oklahoma City, Okl., of counsel, with him on the brief) for appellant.
Clyde A. Muchmore, Oklahoma City, Okl.  (William G. Paul, of Crowe, Dunlevy, Thweatt, Swinford, Johnson & Burdick, Oklahoma City, Okl., with him on the brief) for appellee.
Before MURRAH, Chief Judge, PICKETT, Senior Circuit Judge, and LEWIS, Circuit Judge.
PER CURIAM.


1
This is an appeal taken from a judgment for the sum of $58,000 entered in the United States District Court for the Western District of Oklahoma in favor of appellee after trial to the court.  The judgment is premised on findings and conclusions determining that appellee was entitled to and did rescind certain contracts with appellant and was thus entitled to recover back monies paid to appellant.  Our review of the record shows more than ample support for each of the trial court's findings, no error in law in the court's conclusions, and we affirm the judgment for the reasons set forth in the district court's memorandum decision.  305 F. Supp. 134, D.C. Contrary to appellant's contention, the correctness of the judgment below is not premised nor dependent on a finding or conclusion that the subject agreements were or were not severable.  The liability of appellant would follow in either instance.


2
Affirmed.